NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REVAT CHAIYAYONG,                               No.    16-73531

                Petitioner,                     Agency No. A040-395-978

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Revat Chaiyayong, a native and citizen of Thailand, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law. Ahmed v. Holder, 569 F.3d 1009,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1012 (9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      Chaiyayong’s contention that the BIA erred by making impermissible

findings of fact in rejecting his ineffective assistance of counsel claim is not

supported.

      Chaiyayong has not raised, and therefore waives, any challenge to the

agency’s denial of a waiver of inadmissibility under former INA § 212(c). See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived).

      We lack jurisdiction to review Chaiyayong’s unexhausted contentions

regarding removability. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       16-73531